         MEMO ENDORSED


                                      LISA SCOLARI
                                       Attorney at Law                                   5/10/21
                                  20 Vesey Street, Suite 400
                                 New York, New York 10007
                                    scolarilaw@gmail.com
TEL 212-227-8899                                                         FAX 212-964-2926
                                        May 10, 2021

Honorable Andrew L. Carter
United States District Court
40 Foley Square
New York, N.Y. 10007
via ECF
                           Re: United States v. Emilio Rojas-Romero
                                        16 Cr. 324 (ALC)

Your Honor:


       I write to request the adjournment of Mr. Rojas-Romero’s case which is currently
scheduled for May 21, 2021 to a date in late September due to the covid -19 crisis.
       The government, by Jacqueline Kelly, Esq. consents to this request. Therefore I request
and adjournment to a date in late September, 2021.

                                                       The application is granted.
                                    Respectfully,
                                                       Sentencing adjourned to 9/21/21 at
                                                       10:00 a.m.
                                    Lisa Scolari

SO ORDERED:


_____________________________
HON. ANDREW L. CARTER 5/10/21
